 574DECISIONSOF NATIONALLABOR RELATIONS BOARDEquitableEquipmentCompany, Inc.andNew Or-leansMetal Trades Council. Case 15-CA-3595August 27, 1970DECISION AND ORDERBY MEMBERSFANNING, MCCULLOCH,AND JENKINSOn February 25, 1970, Trial Examiner Jerry B.Stone issued his Decision in the above-entitled pro-ceeding, finding that the Respondent had not engagedin the unfair labor practices alleged in the complaintand recommending that the complaint be dismissedin its entirety, as set forth in the attached TrialExaminer's Decision. Thereafter, the General Counselfiled exceptions to the Trial Examiner's Decision anda supporting brief. The Respondent filed cross-excep-tions to the Decision and a brief in answer to theGeneral Counsel's exceptions and in support of thecross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panelThe Board has reviewed the rulings made by theTrialExaminer at the hearing and finds that noprejudicial error was committed. The rulings are here-by affirmed. The Board has considered the TnalExaminer's Decision, the exceptions and cross-excep-tions, the briefs, and the entire record in this case,and hereby adopts the findings, conclusions,' andrecommendations of the Trial Examiner.ORDERTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJERRY B STONE, Trial Examiner-This proceeding underSection 10(b) of the National Labor Relations Act, asamended, was tried pursuant to due notice on November4, 1969, at New Orleans, LouisianaThe charge was filed on July 22, 1969. The complaintwas issued on September 22, 1969The issues are whether the Respondent has engagedin acts violative of Section 8(a)(3) and (1) of the Act.More specifically the issues concern questions of interroga-tion, threats, and the discharge of Clifton Stone on July10, 1969.All parties were afforded full opportunity to participatein the proceeding. The General Counsel and the Respondentfiled briefs and they have been consideredUpon the entire record in the case and from my observa-tion of witnesses I hereby make the following.FINDINGS OF FACT1.THEBUSINESSOF THE EMPLOYER'Respondent, a Louisiana corporation with its principaloffice and place of business in New Orleans, Louisiana,is now, and has been at all times material herein, engagedin the manufacture of marine products at its New Orleansand Madisonville, Louisiana, facilitiesDuring the 12 months ending September 22, 1969, whichperiod is representative of all times material herein, Respond-ent, in the course and conduct of its business operationsas described above, purchased and received goods valuedin excess of $50,000 directly from points located outsidethe State of Louisiana. During the same representativeperiod, Respondent sold and shipped goods valued in excessof $50,000 from its Louisiana facilities directly to pointslocated outside the State of LouisianaBased upon the foregoing and as conceded by theRespondent, it is found that the Respondent is now, andhas been at all times material herein, an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act.Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby adopts as its Order the Recom-mended Order of the Trial Examiner, and ordersthat the complaint be, and it hereby is, dismissedin its entirety.Ii.THE LABOR ORGANIZATION INVOLVED'New Orleans Metal TradesCouncil,the Union,is,andhas been at all times material herein,a labor organizationwithin the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICES'The General Counsel excepted, among other things, to the TrialExaminer's failure to make any findings, conclusions, or recommendationswith respect to the Respondent's alleged violation of Sec 8(a)(4) ofthe Act by the termination of Clifton R Stone For the same reasonsthat led the Trial Examiner to find a lack of discriminatory motivationin the layoff of Stone on July 10, 1969, and, accordingly, no violationof Section 8(a)(1) and (3) of the Act, we also conclude that the evidenceis insufficient to establish that the Respondent violated Sec 8(a)(4)of the Act by the layoff of Stone on July 10, 1969 Consequently, thecomplaint allegation relating to Sec 8(a)(4) is also dismissedPreliminary Facts'The following named individuals are now, and havebeen at all times material herein, supervisors of Respondentwithin the meaning of Section 2(11) of the Act:The factsare based upon the pleadings and admissions therein'The factsare based upon the pleadings and admissionstherein'The factsare based upon the pleadings and admissions therein185 NLRB No. 42 EQUITABLE EQUIPMENT CO575H M BourgeoisHarold HebertFrank ThrasherA The AllegedViolationsof Section8(a)(1)1.The General Counsel's complaint alleged, in paragraph7, that Respondent's Supervisor Harold Hebert, on or aboutJune 16, 1969, orally interrogated an employee about hisunionactivities, sympathies, and desiresThe evidence concerning this issue consists of the creditedaspects of the testimony of Stone which was to the effectthat the event involved occurred approximately a coupleof weeks before his layoff on July 10, 1969. What occurredisrevealed by the following credited excerpts of Stone'stestimony-A In the back yard, near the No. 2 Gantry I wentand asked him fora raise, andhe flatly refused mefor araise.Itold him I couldn't make it for themoney I was making, everything was going so high,and I even asked for theraiseformyself and Mr.Thrasher.And he said no. He said I would haveto find some other way to get the raise, to get workor get money He said, "I guess you are going backwith the Union, it seems every time you need a raiseor money, you join up with the Union "Considering the foregoing, and in connection with theclear facts revealed by the background evidence that Stonein the past had gone to the Union about various complaints,it is concluded and found that the evidence is insufficientto reveal that the Respondent engaged in coercive interroga-tion as alleged. Rather, the reasonable interpretation ofthe event would be that Stone himself would realize thatitwas not an inquiry but a comment by Hebert. Accordingly,itisrecommended that complaint paragraph 7, insofaras alleging a violation of Section 8(a)(1), be dismissed2.The General Counsel's complaint alleged, in paragraph8,that Supervisor HM. Bourgeois, on or about July10, 1969, orally advised an employee thathis terminationwas based upon his union activitiesStone testifiedwith reference to a conversation withBourgeois on the occasion of July 10, 1969, that Bourgeoisnotifiedhim of his layoff. Stone testified to this effectas is revealed by the following excerpts from his testimony-A Oh, I had a card I wanted to put on the boardMy baby passed away and they sent cards and Ihanded it to him and asked him if he would putiton the bulletin board He took my hand and shookmy hand and said he wished me good luck on myunion job.And then he went up the steps and he said, "Stone,you would have still been here if you hadn't tooksides."The General Counsel's brief, although setting forth certain of thefacts, including testimony relating to the foregoing allegation, does notspecifically address itself to the 8(a)(1) allegations,excepting to movetowithdraw complaint paragraph 8 Because of the stage of litigationand the nature of the testimony concerning this issue,Ifind it moreproper to dispose of this issue upon the meritsBourgeois testified to the effect that, after the trialof an unfair labor practice case (Cases 15-CA-3345 and15-RC-3888) in January 1969,5 Respondent's attorneys hadadvised him to be careful of whatever he said to Stone,that he had a conversation concerning the death of Stone'sbaby shortly after the baby's death and before July 10,1969, and that he did not tell him on July 10, 1969,at the time of Stone's layoff, that he would still be hereif he had not taken sides.Considering the foregoing, the demeanor of the witnesses 6and the logical consistency of the facts, I discredit Stone'stestimony to the effect that Bourgeois stated to him onJuly 10, 1969, at the time of his layoff notification, thathe would still have been there if he had not taken sides.Itfollows that the evidence is insufficient to support afinding of violation, insofar as alleged, as to complaintparagraph 8 Accordingly,it isrecommended that complaintparagraph 8 be dismissed.3.The General counsel's complaint paragraph 9 allegesthat the Respondent, by Frank Thrasher, on or aboutJuly 10, 1969, orally advised an employee that his termina-tion was based upon his union activities.The facts concerning the event in contention are revealedby the following credited aspects ofStone'stestimony.Q. What happened on July 10 that caused you toleave Equitable Equipment?A. That evening, about 3 15, Frank Thrasher, thesupervisor, came aroung with some layoff slips andcalledme to the side and told me he hated to dothis, that it wasn't up to him. It was Mr HudsonBourgeois, Harold Hebert and Johnny Koepp all hada Board meeting and decided to let me go. It wasout of his hands.Considering all of the foregoing, it is concluded andfound that the evidence does not support a finding ofviolative conduct, insofar as alleged in complaint paragraph9Accordingly, it will be recommended that complaintparagraph 9 be dismissed.B The Alleged DiscriminatoryLayoff ofClifton Stone onJuly 10, 1969The relevant facts for consideration as to whether ornot Respondent laid off Clifton R. Stone on July 10, 1969,for discriminatory reasons may be summarized as follows:1.Stone had worked in the same shipyard location fordifferent employers for most of the years from 1951 toJuly 10, 1969.2.Stone had worked for the Respondent from the dateof its acquisition of the shipyard involved, December 10,1965, to July 10, 1969.3From early 1966 until about July 1968 Stone hadworked under a job classification of pipefitter leadman.On or about July 1968, said classification, in title, waschanged to that of "Foreman Grade 1." Stone continued'SeeEquitable Equipment Co, etc178 NLRB No 50Ifound Bourgeois to appear to be a more frank, forthright, andtruthful witness while testifying than I found Stone to be while testifying 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDthereafter under such classificationuntilthe date of hislayoff on July 10, 1969 It is undisputed that either "pipe-fitter leadman" or "Foreman Grade 1" refers to a "leadman"type classification and that such classification is not aclassification of a supervisor within the meaning of theAct.4.During the time 1966 to July 10, 1969, the Respondenthad had two or three occasions of general layoffs.5.On none of the occasions of layoffs prior to July10, 1965, did the pipefitting work need decrease to suchan extent that there existed no need for pipefitting leadmen.This, however, does not establish that a need existed onsuch occasions for the services of Stone as a "pipefittingleadman."6. Stone was never laid off on any of the prior occasionsreferred to nor was Stone ever reduced at any time froma "pipefitter leadman" or "Foreman Grade 1" classificationwith respect to rates of pay.7. In 1967 at the time of a layoff Stone was assignedwork as a shipfitter for about 4 or 5 weeks on a Kerr-McGee project. After 4 or 5 weeks Stone was assignedto pipefittingwork The facts reveal that at such timethere was a "lot" of pipefitting work to be done on suchproject. It would appear therefore that Stone at such timeresumed his duties consistent with his "leadman" classifica-tion. I t would also appear that at the time ofutilizationof Stone as a pipefitter that there was knowledge of ananticipated future need for many employees for pipefittingwork8.On several other occasions prior to July 10, 1969,Stone was not reduced in classification at the time oflayoff of others but was assigned ordinary pipefitting work,working with tools, not consistent with the classificationof leadman r Apparently, the type of work was of mainte-nance or repair nature9. 8 Stone, as an employee, engaged actively in 1968(apparently from circa July 1 to September 12, 1968, andthereafter) in union organizational activity among Respond-ent's employees in behalf'of New Orleans Metal TradesCouncil10.9Respondent's supervisors and Stone engaged in vari-ous conversations during the period of July 1 throughSeptember 12, 1968. In such conversations Stone madeitclearly known to the Respondent that his interests andsympathies were with the New Orleans Metal Trades Coun-cil11.Prior to an election in Case 15-RC-3888, held onJuly 10, 1968, the Respondent engaged in conduct whichinterfered with Stone's rights under Section 7 of the Act,as isrevealed by the following excerpts of the Trial Examin-er'sDecision in Cases 15-CA-3345 and 15-RC-3888(adopted by the Board as its decision on August 29, 1969):10The only specific job referred to was that concerning work ona Houston contractor's bargeThe factsare based upon a compositeof the credited testimonyof Stone and official notice of the Board's decision inEquitable EquipmentCo, 178 NLRB No 50The facts are based upon official notice of findings in the Board'sdecision inEquitable Equipment Co,178 NLRB No 5010EquitableEquipmentCo,178 NLRB No 50Icredit the testimony of Stone, Pruett, and Kersh.I find that, on the dates set forth in Stone's testimonyHebert interrogated the former as to his union sympa-thies and desires; instructed Stone to interrogate otheremployees concerning their voting preference in theupcoming election; warned Stone that if the Unionwere successful Respondent would not only refuse togrant a wage increase but would instead reduce theemployees' wage scale, solicited from Stone the namesof employees who had attended a union meeting, direct-ed Stone to vote against the Union on pain of losinghis job, ordered Stone to inform his fellow employeesthat they must reject the Union in the forthcomingballoting if they wished to retain their employmentwith Respondent, threatened Stone with unspecifiedreprisals if he failed to wear Respondent's campaignbuttons, promised Stone and his cohorts wage increasesafter the election if the Union were defeated; threatenedStone that Respondent would terminate its operationsif the men voted for the Union and directed himto convey this information to his fellow employees;and told Stone that he had forfeited a promotionto foreman because he sided with the Union.Griffith and Stone impressed me as candid witnesseswho earnestly sought to speak the truth. By contrast,Thresher was an evasive witness who was in frequentneed of testimonial rehabilitationAlthough Thresherat the outset of his testimony denied that, in hisdiscussion with Stone on July 16, he "cut back" Stonebecause of his union sympathies, he acknowledgedthat Stone's visit to the Board on that date "wouldhave" had something to do with the Union. I creditthe testimony of Griffith and Stone and find that,on or about July 3, and again on or about August15,Thresher interrogated Griffith as to whether thelatter intended to vote for the Union I also findthat, on approximately July 1, Thresher interrogatedStone as to the latter's inclinations toward the Unionand his desires regarding collective representation. Ifurther find that, on July 16, Thresher threatenedto demote Stone from his position as a leadermanbecause Stone had sided with the Union. Finally, Ifind that Thresher threatened Stone on or about July1that Captain Levy would curtail operations at theshipyard in the event the Union won the electionconducted on July 10. By the foregoing conduct, whentaken in conjunction with the findings hereinafter made,I conclude that Respondent interfered with, restrained,and coerced its employees within the meaning of Section8(a)(1) of the Act12.Prior to the second election in Case 15-RC-3888,held on September 12, 1968, the Respondent also engagedin conduct that interfered with Stone's Section 7 rights,as is revealed by the following excerpts of the Trial Examin-er'sDecision (in Cases 15-CA-3345 and 15-RC-3888)adopted by the Board as its decision on August 29, 1969."Based on Stone's credited testimony, I find that,prior to the first election, Bourgeois questioned Stone" Equitable Equipment Co,178 NLRB No 50 EQUITABLE EQUIPMENT CO.577as to his reasons for making common cause withthe Union and suggested that Stone should seek employ-ment elsewhere if he desired collective representation.Ifurther find that, during this episode, Bourgeoispromised to promote Stone to a supervisory positionat some future date if he abandoned his interest inand support of the UnionMoreover,Ifind that,before the second election, Bourgeois threatened Stonethatwhen the balloting was concluded he and hisfellow union adherents would be severed from Respond-ent's employment rolls. I conclude that,by Bourgeois'statements,Respondent violatedSection 8(a)(1)ofthe ActNeither Chauffe's demeanor nor candor on the standwas impressive I therefore credit the testimony ofStone and find that, shortly before the second election,Chauffe threatened that Respondent would close itsshipyard facilities in the event the employees votedfor the Union I conclude that,by Chauffe's threat,Respondent violated Section 8(a)(1)13.Stone testified at the unfair labor practice hearinginCases15-CA-3345 and15-RC-3888,12 held on January14 and 15, 1969, in support of contentions adverse tothe Respondent.14On May 13, 1969, Trial ExaminerRosenberg issuedhisDecisioninCases 15-CA-3345 and 15-RC-3888,basing a substantial number of findings in whole or in partupon the credited testimony of Stone Some of suchfindings were based upon credibility resolutions whereinStone's testimony was credited over the testimony ofRespondent's supervisors and officialsAmong suchRespondent'sofficialswhose testimony was involved wasH M. Bourgeois.15.AroundMay, June, andJuly 1969, theRespondentwas involved in production for Government contracts on amattress barge, on an aluminum boat line, and on a lashbarge program Because of the stages of completion,certaindisputes as to acceptabilityof quality offinished products,repair costsat shipyardas a result of a hurricane,cost ofcertain equipment in preceding months, enlargement ofshipyard, and new type of production lines, theRespondent's financing for its operations was adverselyaffected to such an extent that management economies inits operations were warranted 1316Around the first ofJune 1969 Executive VicePresident Koepp spoke to Hudson Bourgeois, assistant vicepresident and general superintendentof productionWhatKoepp said is revealedby the followingcredited excerptsfrom Bourgeois'testimony" Equitable Equipment Co,178 NLRB No 50" The problem was not a long range problem related to ultimateprofitand loss but was one related to having the necessary currentfunds for operationsA Yes, sir, in the early part of June Mr. Koeppcalledme and said he would be down at my office,and he wanted to have a meeting with me and afew minutes later he came into my office and saidtome, "Hudson," he said, "I want you to listentowhat I have to say to you very carefullyWeare experiencing a heavy financial loss on the mattressbarge and the other jobs in the yard. I want youto take action just as fast as you possibly can. Iwant to cut down all the people I possibly can thatwe are unable to utilize to the best advantage andcut our supervision down to the bareminimum "He said, "I realize the target that you have tomeet is pretty rough, but as soon as possible, I wantyou to evaluate this and cut this down to a bareminimum."17.In the latter part of June 1969, Bourgeois againspoke to Koepp as is revealed by the following creditedexcerpts from Bourgeois' testimonyA. Yes, sir I called Mr Koepp on the telephoneand I told him in regard to our telephone conversationthe early part of June, we were now approachingthe period where we would have to do some layingoffI said to him, "Now, in this layoff, it's going tobe the Pipefitting Department first because all themajor piping systems are now installed in the bargeand they have been hydrostatically tested In this layoff,Mr. Clifton will be laid off. I thought I would bringthis to your attention since we have had many claimsby Mr. Stone and you may want to seek legal advice "Q. What did he say?A He said, "I will be back in touch with you ina few minutes."Q Did he get in touch with you?A. Yes. He came up to my office in person andsat down alongside my desk and he said, "Hudson,Ihave evaluated everything you told me and I wantyou to proceed with your plans "Q. Who actually made the decision to include Stonein the layoff?A I did.Q.Why did you check with Mr Koepp9A Because of the past experience we had with MrStone, he had taken different interpretations of whatpeople said and preferred charges against theCompany.18.A June, July, and August, 1969, picture of theRespondent's employment and termination of employeeson the "mattress barge," where Stone worked, is revealed inRespondent's Exhibit 1, as follows 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDEMPLOYEES ON MATTRESS BARGERateClassificationDate HiredDate Terminated0Painters and LaborersAnthony, C.2.005/30/69Kelley, E. L.3 345/30/69Brown, F. L.2 256/2/69HallB. G.2 006/2/69,Hewitt, M. E.2 006/2/69Holden, F. L.2.006/2/69Leon, P.2 006/2/69Morris, L2.256/2/69Stewart, W.2.006/2/69Johnson, J. O.2.006/5/69Washington, E.2 006/5/69LafitteJ. F.3 226/18/69,LenarisS2.256/18/69,Smith, J. L.2.256/18/69Douse, V S.2.006/20/69Jacobs, T. J.2.056/23/69Wade, E. R.2 056/23/69Bordere, I. J.2 006/25/69Edwards, G. D.6/26/69ClarkR.2.057/16/69,Beasley, J. L.3 467/23/69Lindley, J. W.3.467/23/69Holtzclaw, B. R.3.227/24/69Freche, E. J.3.587/31/69Hill, J. J.2.817/31/69Patterson, W. P.3 227/31/69F. J.Bello2.868/1/69,Douser, M. W.3.518/1/69J. PGrant3.468/1/69,Hamann,F. L3.398/1/69Hollis, B.3.398/1/69Thomas, R.3.518/1/69C. M.Wallace3.518/1/69,Williams, E.2.818/1/69LoCicero, J. D.2 258/4/69BaiaYnonte, T J.3.468/5/69FarrarR. E.3.588/5/69,R.Gorofalo3.278/5/69,Green, J.2.008/5/69Hairston, M. E.3.588/5/69Murphy, W. J2.258/5/69Nelson, R2.258/5/69Phelps, A. J.2.378/5/69Schmolke, J. R.2.818/5/69Thibodeaux, L.3.588/5/69Thompson, J. D.3.058/5/69Arena, E. V3.91Foreman7/21/69Triana, J. G.3.91Foreman8/4/69MachinistsKindel, W. C.3 756/2/69Sherlock, G2 936/6/69MSpringer2.816/18/69,DeWaillyO. E3.346/25/69,Williams, J. C.3.586/27/69AhernJ. J.3.587/25/69,Marshall, C. E.3.587/25/69PraetG.3.588/1/69,Leer, A. E.3.218/5/69 EQUITABLE EQUIPMENT CO579RateClassificationDate HiredDate TerminatedRupp, L. C.3.588/5/69Olivier, C.3.919/4/69General Hull Foreman(coordinator of all crafts)Robert Jackson4.018/15/69PipefittersArmstrong, A.3.75Pipefitter 1st Class5/29/696/13/69Carroll, R3.75Pipefitter 1st Class5/12/698/11/69Carlisle, C.3.75Pipefitter 1st Class5/29/696/3/69Carter, B3.75Pipefitter Ist Class7/15/687/10/69Dietzway, J.3.05Pipefitter 2nd Class5/28/697/10/69Eitman, J.3.75Pipefitter 1st Class2/17/69Gray, A.3.05Pipefitter 2nd Class5/22/697/10/69Healy, C.3.75Pipefitter 1st Class5/23/698/11/69Heckler, J.2.51Pipefitter 3rd Class5/28/697/10/69Loup, Jr., P.3 75Pipefitter 1st Class12/12/667/25/69Reeves, B.3.22Pipefitter 1st Class5/19/696/24/69Rome, F.3 22Pipefitter 1st Class3/11/697/10/69Stone, C.3.91Foreman7/10/69Trasher, F.4.01Pipefitter Dept. HeadVerrett, C.3.05Pipefitter 2nd Class5/27/696/4/69Other employees on Mattress Barge who have been retained:Anthony, M.Anthony, S.Knight, W. H.Blackwell, JBardwell, P. L.Blackwell, W. L.Hebert, M.Mervin, E.Aalestad, W.Jarrell, R.Knight, A D.Larpenter, G L.Desmond, G.Easley, B. R.Gordon, D.Hamann, V. A.Head, O. R.Engle, HPendarvis, 1.Stringer, L. D.Kennedy, H.Begnaud, F F.Biggers, C H.Larpenter, E.ShipfitterShipfitterShipfitterShipfitterShipfitterRiggerTackerCrane OperatorWelderWelderCrane OperatorShipfitterShipfitterShipfitterShipfitterShipfitterWelderWelderWelderWelderWelderShipfitterShipfitterForemanRespondent also, however, had a crew of men, supervisedby Foreman Norman Bourgeois, working on the mattressbarge prior to completion of the same on August 8, 1969The testimony did not reveal the exact type of work per-formed by Bourgeois' crew It appears clear, however, thatBourgeois' crew was not engaged in pipefitting It appearslikely that the type of work engaged in by Bourgeois'crew was that of shipfitting Around the time of completionof the mattress barge job, Bourgeois and his crew werereturned to Repondent's Madisonville facility where Nor-man Bourgeois and such crew normally workedBourgeois' credited testimony was to the effect thatapproximately 40 employees were laid off from the mattressbarge during the time involved. Considering this testimonyin relationship to his credited testimony that pipefittersCarroll and Laup resigned on August 11, 1969, and July25, 1969, respectively, and that pipefitter Healy was dis-charged for absenteeism on August 11, 1969, and in connec-tionwith the statistical picture set forth above, it appearsthat terminations before July 10, 1969, were for reasonsunrelated to the specific layoffs involved herein.Around the time of completion of the mattress barge,on August 8, 1969, the Respondent transferred a numberof employees engaged in shipfitting on the mattress bargeto shipfitting on the lash barge program. 580DECISIONSOF NATIONAL LABOR RELATIONS BOARDEmory Larpenter, the foreman for the shipfitters whohad been working on the mattress barge, took a 2-weekvacation after the completion of the shipfitting work onthemattress barge. After Larpenters' 2-week vacation hewas transferred as foreman to the lash barge programreplacing Foreman Armand Price who was then laid off.The transfer of Larpenter and the layoff of Price was aneffectuation of Respondent's plan to reduce supervisioncosts and a desire to utilize Larpenter's 25 years ofsupervisory experience in shipfitting.19.Bourgeois credibly testified to the effect that thelayoff of July 10, 1969, was determined as follows: Therewere nine pipefitters working at the time. Carter, oneof the pipefitters, was not considered for retention becausehe had indicated that he was going to resign It wastherefore decided that he would be laid off on July 10,1969Of the eight other pipefitters, it was decided thatCarroll,Eitman, Healy, and Laup were best qualified todo the type of work required (testing and pipe work)because their special knowledge of the systems they hadworked on would be useful in the testing of such systems.The statistical data submitted is corroborative of the factthat the four employees retained were the best qualifiedof the eight remaining pipefitters.2014Thefactsare clear that Respondent'sneed forpipefittersas of July 10, 1969, was limited.Essentially,the Respondent had a need for four pipefitters to completethe testing and contract work on the mattress barge, anda need for several pipefitters for maintenance work. Asto the maintenance work it appears that the Respondenthad in its employ two pipefitters doing maintenance work.The facts reveal that the Respondent did not considerStone for retention as a regular pipefitter because it didnot consider its need for supervision to warrant his retention.The Respondent did not considerCarterfor retentionbecause he had indicated he was going to quit Of theeight pipefitters remaining,the Respondent considered Eit-man, Carroll,Healy, and Laup to be the best qualifiedfor the testing and controlling work because of their specificwork on the systems involved."21On July 10, 1969, the Respondent laid off pipefittersDietzway, Gray, Carter, Heckler, and Rome. At the timeRespondent laid off Foreman First Class16 Stone. Eachwas given a layoff slip indicating that their layoff was"reduction due to the fact of large government contractcompletion."" The facts are based uponBourgeois'credited testimony, the exhibitsin the record, and the logical consistency of all the facts" The General Counsel contends and Stone testified to the effectthat others of the pipefitters had done some of the installations andtesting and that the pipefitters retained were new with the RespondentSince the Respondent retained all first-class plumbers, excepting Romewho had a lower pay scale, it appears that the Respondent's selectionof first-class pipefitters for the reasons indicated indicates nondiscriminato-ry selection16A company designation indicating use in a supervisory categorybut not within the statutorymeaning ofsupervisorContentions and ConclusionsThe General Counsel essentially contends that the factsreveal a basis for discriminatory motivation and that thiscoupled with the failure to retain Stone as in the pastreveals that Stone was discriminatorily laid off. TheRespondent contends that its layoff of Stone was basedupon nondiscriminatory considerations.The facts do reveal a background basis for discriminatorymotivation, but I am not persuaded that the facts surround-ing the layoff of July 10, 1969, reveal that Respondentwas discriminatorily motivated in its layoff of Stone onJuly 10, 1969.Ignoring the background facts related to the prior unfairlabor practice case, the selection of employees and supervi-sors for layoff appears to have been on a nondiscriminatorybasis. Thus the issue essentially boils down to a considerationof why Stone had been retained in the past and wasnot retained as an employee on July 10, 1969. Consideringall of the facts, I am persuaded that the Respondent withregard to the current layoff was more concerned withcost cutting than it had been in the past Thus, althoughRespondent laid off employees in the past and retainedStone, at supervisory wages, there is no indication thatextreme cost economy problems were present at such timeas they were at the July 10, 1969, occasion Further, theevidence as to past layoffs indicated an anticipated nearfuture need for the pipefitting services of Stone as a supervi-sor.There is no such indication with respect to the July10, 1969, layoff. Thus I am not persuaded that Respondent'spast temporary usage of Stone, at supervisory wages, asa, regular pipefitter or shipfitter, reveals discriminatory moti-vation in the failure to so use him after July 10, 1969.Similarly, I find no evidence to warrant his retention afterJuly 10, 1969, over other supervisors retained. Nor doIfind the evidence to persuade of improper motivationbecause the Respondent failed to retain Stone for nonsupervi-sory work. In the past the economic picture was not ofthe same tight retrenchment program. Therefore, retentionfor temporary nonsupervisory work at supervisory wageswas not a problem On July 10, 1969, this economic problemof a severe type did exist. Furthermore, the evidence doesnot persuade that the failure to retain Stone for nonsupervi-sorywork at reduced wage rates reveals discriminatorymotivation. Stone's past conduct had revealed that he wouldhave been unhappy with a wage cut I have consideredthe background evidence of Respondent's antiunion animus,the threats related to Stone, the existence of reason forpossible discrimination against Stone, and all of the forego-ing. In my opinion the totality of the facts reveals thatStone was laid off on July 10, 1969, for nondiscriminatoryreasons."I-, Ihave considered the fact that Healey, a plumber first class, retained onJuly 10, 1969, was discharged on August H, 1969, for chronic absenteeismThe evidence does not reveal when such absenteeism occurredAssumingan absenteeism problem prior to July 10, 1969 with respect to Healey, it verywell may not have been severe it is understandable as the need for pipefittersdecreased that the standard of conduct imposed in selectivity wouldincrease, In this regard the question of the effect of a pay cut on Stone and ofcomparison of Healey's abilities with other regular pipefitters would indicatea reasonable basis for the July 10, 1969, retention of Healey EQUITABLE EQUIPMENT CO581Accordingly,it is concluded that the evidence is insuffi-RECOMMENDED ORDERcient to establish that Respondent violated Section 8(a)(1)and (3)of the Act by the layoff of Clifton R StoneBased upon all of the foregoing, it is recommendedon July 10, 1969that the complaint in this matter be dismissed in its entirety